Exhibit 10.2
WEATHERFORD INTERNATIONAL LTD.
RESTRICTED SHARE UNIT AWARD AGREEMENT
This Restricted Share Unit Award Agreement (this “Agreement”) is made and
entered into by and between Weatherford International Ltd., a Swiss corporation
(the “Company”), and _______________ (the “Holder”) effective as of the 15th day
of February, 2011, pursuant to the Weatherford International Ltd. 2010 Omnibus
Incentive Plan (the “Plan”), which is incorporated by reference herein in its
entirety.
Whereas, the Company desires to grant the Company’s restricted share units (the
“Units”) to the Holder, subject to the terms and conditions of this Agreement
and the Plan; and
Whereas, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement;
Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Definitions. For purposes of this Agreement, “Forfeiture Restrictions”
shall mean any prohibitions and restrictions set forth herein or in the Plan
with respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.   2.  
Grant of Units. Effective as of the date of this Agreement, the Company grants
to the Holder _______________ Units. The Company and the Holder agree that this
Agreement, together with the Plan and the Employment Agreement between the
Company and the Holder currently in effect, as the same may be amended from time
to time (the “Employment Agreement”), sets forth the complete terms of the Award
and that the Award shall be subject to the terms of the Employment Agreement.  
3.   Transfer Restrictions. Except as specified herein or in the Plan, the Units
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement or the Plan shall be void, and the Company shall not
be bound thereby.   4.   Vesting.

  (a)   Except as specified otherwise in this Section 4, the Units shall be
subject to Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Units that are granted hereby in accordance with the following schedule
provided that the Units have not been forfeited to the Company prior to such
date:

          Number of Units as to Which
Lapse Date   Forfeiture Restrictions Lapse
February 15, 2012
   
February 15, 2013
   
February 15, 2014
   

              1   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding the foregoing, if (a) the Holder’s employment or
affiliation relationship with the Company and its Affiliates is terminated prior
to February 15, 2014 (i) due to the death or Disability of the Holder, (ii) by
the Holder for Good Reason (as defined in the Employment Agreement) or (iii) by
the Company for any reason other than Cause (as defined in the Employment
Agreement) then, in any such event, all Forfeiture Restrictions shall lapse on
the date of termination of the Holder’s employment or affiliation relationship,
or (b) there is a Change in Control, then all Forfeiture Restrictions shall
lapse with respect to all Units subject to Forfeiture Restrictions immediately
prior to such Change of Control. For purposes of this Agreement, “Change in
Control” means a change in the ownership of the Company, a change in the
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as described in Section 409A.     (c)   If
the Holder’s employment or affiliation relationship with the Company and its
Affiliates terminates prior to February 15, 2014 for any reason other than the
Holder’s death or Disability, or is terminated by the Holder for any reason
other than Good Reason or by the Company for Cause, then any Forfeiture
Restrictions that have not previously lapsed pursuant to the provisions of this
Section 4 shall not lapse, and any Units with respect to which the Forfeiture
Restrictions have not lapsed shall be forfeited to the Company on the date of
the termination of the Holder’s employment or affiliation relationship with the
Company and its Affiliates. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units.

5.   Dividend Equivalents. If during the period the Holder holds any Units
awarded hereby the Company pays a dividend in cash, Shares or otherwise with
respect to the outstanding shares of Company’s registered shares, par value CHF
1.16 per share (the “Shares”), the Holder shall receive no dividend equivalent
payment with respect to the Holder’s Units.   6.   Delivery of Shares. Upon the
date of lapse of the Forfeiture Restrictions under Section 4 the Company shall
deliver or cause to be delivered a number of Shares equal to the number of Units
with respect to which the Forfeiture Restrictions have lapsed (subject to the
satisfaction by the Holder of any liability arising under Section 8 of this
Agreement).   7.   Capital Adjustments and Reorganizations. The existence of the
Units shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any acquisition, merger, amalgamation or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Shares or the rights thereof, or the winding up,
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise, including a Change of Control (as
defined in the Plan).   8.   Responsibility for Taxes & Withholding. Regardless
of any action the Company or any of its Affiliates takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Holder’s participation in the Plan and legally
applicable to the Holder (“Tax-Related Items”), the Holder acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Holder’s
responsibility and may exceed the amount actually withheld by the Company or any
of its Affiliates. The Holder further acknowledges that the Company and/or its
Affiliates (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect to the Units, including,
but not limited to, the grant of the Units, the lapse of the Forfeiture
Restrictions, the delivery of Shares, the subsequent sale of Shares acquired
pursuant to such delivery and the receipt of any dividends and/or dividend
equivalents; and (2) do not commit to and are under no

              2   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



obligation to structure the terms of any award to reduce or eliminate Holder’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Holder becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Holder
acknowledges that Company and/or its Affiliates may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Holder will pay or make adequate arrangements satisfactory to the Company and/or
its Affiliates to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or its Affiliates, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:

  (a)   withholding from the Holder’s wages or other cash compensation paid to
the Holder by the Company and/or its Affiliates; or     (b)   withholding from
proceeds of the Shares acquired following the lapse of the Forfeiture
Restrictions either through a voluntary sale or through a mandatory sale
arranged by the Company (on Holder’s behalf pursuant to this authorization); or
    (c)   withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Holder is deemed to have been issued the full number of Shares
attributable to the awarded Units, notwithstanding that a number of Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Holder’s participation in the Plan.
Finally, the Holder shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Holder’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Holder fails to comply with the Holder’s obligations in connection with the
Tax-Related Items.

9.   Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.   10.   Voting and Other Rights. The Holder shall have no rights as a
shareholder of the Company in respect of the Units, including the right to vote
and to receive dividends and other distributions, until delivery of certificates
representing Shares in satisfaction of such Units.   11.   Not an Employment or
Affiliation Agreement. This Agreement is not an employment or affiliation
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Holder and the Company or any
of its Affiliates or guarantee the right to remain employed by or affiliated
with the Company or any of its Affiliates for any specified term.

              3   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



12.   Data Privacy. By signing below, the Holder voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section. The Holder is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the Holder’s ability to participate in the Plan.
The Company and its Affiliates hold certain personal information about the
Holder, including the Holder’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
and details of all Units or any other entitlement to shares of stock awarded,
cancelled, purchased, vested, unvested or outstanding in the Holder’s favor, for
the purpose of managing and administering the Plan (“Data”). The Company and its
Affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Holder’s participation in
the Plan, and the Company and its Affiliates may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area or elsewhere throughout the world in countries that may not
provide an equivalent level of data protection to the laws in the Holder’s home
country, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Holder’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and the subsequent holding of Shares on the
Holder’s behalf by a broker or other third party with whom the Holder may elect
to deposit any Shares acquired pursuant to the Plan. The Holder may, at any
time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing
consent may affect the Holder’s ability to participate in the Plan.   13.  
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.  
14.   Amendment and Waiver. This Agreement may be amended from time to time by
the Committee in its discretion in any manner that it deems appropriate and that
is consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.   15.  
Governing Law and Severability. This Agreement shall be governed by the laws of
Switzerland without regard to its conflicts of law provisions. The invalidity of
any provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

              4   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



16.   Successors and Assigns. Subject to the limitations which this Agreement
and the Plan impose upon the transferability of the Units, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, his permitted assigns and, upon the
Holder’s death, the Holder’s estate and beneficiaries thereof (whether by will
or the laws of descent and distribution), executors, administrators, agents, and
legal and personal representatives.   17.   Electronic Delivery and Execution.
The Holder hereby consents and agrees to electronic delivery of any documents
that the Company may elect to deliver (including, but not limited to, plan
documents, prospectus and prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other Award made or
offered under the Plan. The Holder understands that, unless revoked by the
Holder by giving written notice to the Company pursuant to the Plan, this
consent will be effective for the duration of the Agreement. The Holder also
understands that he or she will have the right at any time to request that the
Company deliver written copies of any and all materials referred to above. The
Holder hereby consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may elect to deliver, and agree that his or
her electronic signature is the same as, and will have the same force and effect
as, his or her manual signature. The Holder consents and agrees that any such
procedures and delivery may be affected by a third party engaged by the Company
to provide administrative services related to the Plan.   18.   Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be an original for all purposes but all of which taken together shall constitute
but one and the same instrument.   19.   Acknowledgements. The Holder
acknowledges and agrees to the following:

  (a)   The Plan is discretionary in nature and the Committee may amend,
suspend, or terminate it at any time.     (b)   The grant of the Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Units, or benefits in lieu of the Units even if the
Units have been granted repeatedly in the past.     (c)   The Holder’s
participation in the Plan is voluntary.     (d)   The value of the Units is an
extraordinary item of compensation, which is outside the scope of the Holder’s
employment contract (if any), except as may otherwise be explicitly provided in
the Holder’s employment contract (if any).     (e)   The Units are not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating termination, severance, resignation, redundancy, end of
service, or similar payments, or bonuses, long-service awards, pension or
retirement benefits.     (f)   The future value of the Shares is unknown and
cannot be predicted with certainty.     (g)   No claim or entitlement to
compensation or damages arises from the forfeiture of the award, termination of
the Plan, or diminution in value of the Units or Shares and the Holder
irrevocably releases the Company and its Affiliates from any such claim that may
arise.     (h)   Nothing in this Agreement or the Plan shall confer upon the
Holder any right to continue to be employed by the Company or any Affiliate or
shall interfere with or restrict in any way the rights

              5   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



of the Company or the Affiliate, which are hereby expressly reserved, to
terminate the employment of the Holder under applicable law.

  (i)   The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Holder’s participation in
the Plan, or the Holder’s acquisition or sale of the underlying Shares. The
Holder is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.     (j)   The Company reserves the right to
impose other requirements on participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require the Holders to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

20.   Section 409A.

  (a)   The delivery of the Holder’s Shares as described in Section 6 shall be
made in accordance with such Section, provided that with respect to delivery due
to termination of employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of
Section 409A or as otherwise exempt from the provisions of Section 409A, or if
any portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.     (b)   This Agreement and the Units provided hereunder are
intended to comply with Section 409A to the extent applicable thereto.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall be interpreted and construed consistent with this intent. Although the
Company and the Committee intend to administer this Agreement so that it will
comply with the requirements of Section 409A, to the extent applicable, neither
the Company nor the Committee represents or warrants that this Agreement will
comply with Section 409A or any other provision of federal, state, local, or
non-United States law. Neither the Company or its Affiliates, nor their
respective directors, officers, employees or advisers shall be liable to any
Holder (or any other individual claiming a benefit through the Holder) for any
tax, interest, or penalties the Holder might owe as a result of participation in
the Plan, and the Company and its Affiliates shall have no obligation to
indemnify or otherwise protect any Holder from the obligation to pay any taxes
pursuant to Section 409A.

[Signatures on following page]

              6   2010 Plan RSU Agreement (Executive, non-UK)

 



--------------------------------------------------------------------------------



 



in witness whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.

            COMPANY:
Weatherford International Ltd.
      By:                   ADDRESS:
4-6 Rue Jean-François Bartholoni
Geneva 1204
Switzerland
Attn: Corporate Secretary
Facsimile: 41 22 81 61 599        HOLDER:

                         

              7   2010 Plan RSU Agreement (Executive, non-UK)

 